UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ser

Pema ILE, co

, YP es 7
rob 8 at ee S

i

 

fe

fet

;

|

Loy:
Ohio Security Insurance Company, [ -

Plaintiff,
19-cv- 1355 (AJN)
ame
ORDER
Travelers Indemnity Company of Connecticut,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

At the December 20, 2019 case management conference, the Court permitted the parties
to cross-move for summary judgment even though this case would be tried to the Court and not a
jury. See Individual Rule 3.G.vii (“Absent good cause, the Court will not ordinarily have
summary judgment practice in a non-jury case”). It did so based on assurances from Plaintiff
that the parties would be able to stipulate to all relevant facts and that the summary judgment
motions would be able to resolve the entire case. However, on February 14, 2020, Plaintiff filed
only a partial motion for summary judgment. See Dkt. No. 39. The Court therefore denies
Plaintiff’s partial summary judgment motion without prejudice. The parties are ordered to meet
and confer on or before March 6, 2020 to try to stipulate to any additional facts necessary to
enable summary judgment motions on all claims. However, if the parties are still unable to, in
good faith, move for full summary judgment, the Court will consider their partial summary
judgment motions. Any additional stipulated facts are due on March 6, 2020. Plaintiff's
renewed, and preferably full, summary judgment motion is now due on March 13, 2020.

Defendant’s cross-motion for summary judgment and opposition to Plaintiffs motion is due on

 

 
March 27, 2020. Plaintiffs reply and opposition to Defendant’s motion is due on April 10,

2020. Defendant’s reply is due on April 17, 2020.

SO ORDERED.

Dated: February 8 2020
New York, New York

    

 

c

“ALISON J. NATHAN
United States District Judge

 

 
